Citation Nr: 1502665	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from a March 2007 left shoulder arthroplasty performed at a VA Medical Center (VAMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In May 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can properly adjudicate the matter on appeal.

The Veteran contends he sustained an additional disability as the result of his March 2007 left shoulder surgery, which led to the need for a second surgery in May 2010.  

In August 2011, a VA physician issued an opinion based on a review of the medical evidence of record.  The opinion opened with the following statement: "[t]he Veteran's additional disability requiring repeat left shoulder surgery..."  However, the remainder of the opinion discussed how the Veteran did not sustain an additional disability as the result of the March 2007 surgery.  For instance, the physician stated "[f]ollow up x-rays showed excellent alignment of the shoulder prosthesis.  [The Veteran] was able to return to work in a lumber yard and construction, following his period of recuperation and therapy."  Furthermore, the physician concluded "the development of further arthritic change in the left shoulder with erosion of the glenoid fossa within a relatively short period of time [was] at least as likely ... due to the natural evolution of [the Veteran's] disease, independent of the size of the original prosthetic humeral head."  As such, the August 2011 VA opinion appears to be internally inconsistent and further clarification is needed as to whether the Veteran acquired an additional disability as the result of his March 2007 surgery.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  All efforts to obtain additional evidence must be documented in the record.

If the AOJ is unable to secure any records identified by the Veteran, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1)  (2014).

2.  After the above development has been completed, return the Veteran's claims file to the August 2011 VA examiner, or if unavailable, another suitably qualified VA physician, for an addendum opinion.  The physician must review the Veteran's claims file, to include any electronic records, and the examination report must indicate that such records were reviewed.

After reviewing the record again, the physician is asked to respond to the following: 

Clarify whether the Veteran sustained an additional disability following his March 2007 surgery.  If so, was the additional disability a result of the March 2007 surgery?

A rationale should be provided for all opinions offered.  If the physician cannot respond without resorting to speculation, an explanation should be provided as to why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

